DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 05/20/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kamano (EP 2 080 798 B1) in view of Butler et al. (US 6,207,623) and as evidenced by Scherer et al. (US 2015/0299607)
In regards to claim 1, Kamano teaches lubricating oil composition for internal combustion engines comprising a molybdenum dithiocarbamate friction controlling agent [0001].  The composition comprises a base oil A), dithiocarbamate B), and benzotriazole derivative E), etc. [0016, 0017].  The composition can comprise ashless aminic or phenolic antioxidants such as hindered phenolic and aromatic amine antioxidants etc. [0085 – 0088].  The molybdenum compound has the structure of the claimed dimeric molybdenum compound and is present in amounts that provides 0.02 to 0.1% (200 to 1000 ppm) by mass of molybdenum to the composition [0029, 0032].  The benzotriazole is present in amounts of from 0.02 to 0.1% [0013, 0014 and 0054].
The base oil, benzotriazole and molybdenum dithiocarbamate provides the limitations a, b, and c of the claim.  Other optional additives such as dispersant, antioxidants, antiwear etc., meets the limitation d) of the claim [0061].  Kamano teaches benzotriazole derivatives which can be nitrogen containing hydrocarbyl group at an R6 position but does not particularly recite the structure of the claim [0052].  
Butler teaches industrial oils comprising benzotriazole or derivative useful in industrial oils (title, abstract).  The benzotriazole compound has a structure analogous to the structure of formula (I) in the claim; i.e., R4 is C1 to C10 alkyl analogous to R1 of the claimed structure, R5 and R6 are hydrocarbyl such as each 2-ethylhexyl (C8-alkyl) and analogous to R7 and R8 of the claimed structure (column 2 lines 1 – 32).  While Butler does not recite engine oils, Scherer is relied upon as evidence that industrial oils are oils that includes engine oils [0038].  
Thus, persons of ordinary skill in the art at the time of the invention would have found it obvious to have used the benzotriazole compounds of Butler in the composition of Kamano, as Kamano allows for the use of benzotriazole derivatives having nitrogen-based hydrocarbyl group in the R6 position.  Thus, engine oil compositions useful as automotive engine oils having the claimed additives are provided.  
Since the composition of Kamano in view of Butler comprises the claimed ingredients in the claimed amounts, they would be expected to possess the claimed properties.
In regards to claim 2, Kamano and Butler combined teach the composition.  Butler teaches the benzotriazole wherein the hydrocarbyl group attached at an R4 position is C1 alkyl, at the R5 and R6 positions are preferably 2-ethylhexyl which meets the limitation of the claimed structure (column 2 lines 1 – 20). 
In regards to claims 3 – 5, Kamano and Butler combined teach the composition having the claimed limitations as previously stated.
In regards to claim 6, Kamano and Butler combined teach the composition.  Kamano teaches the presence of other friction modifiers besides the molybdenum dithiocarbamate compound but does not particularly recite the trimeric compound of the claim [0061].  However, Boffa (US 6,143,701) is added to teach trinuclear friction modifier molybdenum compounds for engine oils which includes structures such as Mo3S7((alkyl)2dtc)4 etc., which is/are equivalent to the structure of formula III of the claim when n is from 1 to 4 and z is from 0 to 5 (see column 2 lines 33 – 67) and thus persons of ordinary skill in the art at the time the claim was filed would have found it obvious to have used the compounds of Boffa as additional friction modifier in Kamano, as Kamano allows for additional friction modifiers in the composition.
In regards to claims 7, 8, Kamano and Butler combined teach the composition having the claimed limitations as previously stated.
In regards to claims 9 – 12, 24, 25, Kamano and Butler combined teach the composition.  Kamano teaches the composition can comprise other friction modifiers but does not teach the compound of the claims.  Miatt et al. (WO2017205270) teaches engine oils can use ethoxylated fatty amines friction modifiers such as in amounts of 0.025% by weight of the composition [See 0202].  Such ethoxylated fatty amine friction modifiers are known in view of Watts et al. (US 2009/0131288) to include structures that are identical to the claimed structure, when in the structure of Watts x is preferably 3, R8 is preferably C18 alkyl group and X is oxygen [See 0032].  Thus, in view of Miatt and Watts, the ethoxylated fatty amine compounds of the claims would have been useful as additional friction modifiers in Kamano and in such amounts recited by Miatt for use in engine oils since Kamano allows for the presence of additional friction modifiers.
In regards to claims 13 – 15, Kamano and Butler combined teach the composition.  Kamano teaches composition having additives such as neutral or basic (i.e., overbased) calcium or magnesium salicylates as metal detergents and zinc dihydrocarbyl dithiophosphate which are oil-soluble compounds [0056 – 0059 & 0079].
In regards to claim 16, Kamano and Butler combined teach engine oils having the claimed ingredients and thus when such composition is used in as lubricants in internal combustion engines such as automotive engines the claimed limitations would intrinsically be performed.
In regards to claims 17 – 23, Kamano and Butler combined teach the composition having the claimed limitations as previously stated.
In regards to claim 26, Kamano, Butler, Miatt, Watts and Boffa combined teach the composition having the claimed limitations as previously stated.
In regards to claim 27, Kamano, Butler, Miatt and Watts combined teaches the composition for internal combustion engines having the claimed ingredients and thus provides for the method of lubricating internal combustion engines such as automotive engine with the compositions which is intrinsically performed when the composition is added to the engine.
In regards to claims 28 – 31, Kamano and Butler combined teach the composition.  Kamano teaches the composition can comprise sulfated ash in amounts of 1% or less, phosphorus content of 0.05 to 0.1%, nitrogen content of 0.07%, and sulfur content of from 0.15 to 0.22% [Table 2].
In regards to claim 32, Kamano and Butler combined teach the composition.  Kamano teaches the composition can comprise metal detergent in amounts of from 0.005 to 1% [0044, 0045].  The detergents can have a tbn of about 225 [0059].  Thus, the detergent can provide a calculated tbn of from about 0 to 2.25% to the composition.  Detergents are the major contributors of tbn to the composition.  While dispersants such as succinimide dispersant can provide marginal tbn, they can be present at very low amounts of as low as 0.5% in the composition of Kamano and thus can provide negligible amount of tbn to the composition [0039].  Other, tbn providers are not required in the composition of Kamano and thus the tbn of the claim is overlapped.
In regards to claims 33 – 41, Kamano and Butler combined teach the composition having the claimed limitations as previously stated.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the independent claims allow for either of a dimeric molybdenum dithiocarbamate or a trimeric molybdenum dithiocarbamate to be present at 700 to 900 ppm (or 600 to 900 ppm for claim 8) in terms of the amount of its molybdenum content in the composition, the inventive examples require the dimeric dithiocarbamate to be present at 0.7 to 0.8% (7000 to 8000 ppm) and trimeric molybdenum compound at 0.2% (2000 ppm) thus totaling 8000ppm or 9000ppm of molybdenum in the two examples which does not support the breadth of the claims.  The examples do not support the breadth of the claims nor demonstrate criticality of the claimed range at the lower and upper amounts of the claims.
While the independent claim 1 allows the benzotriazole to be present at any suitable amount, and or from 0.01 to 0.04% by weight in the composition, the inventive examples are directed to use of a specific benzotriazole at a specific amount of 0.01% which does not support the breadth of the claims.  Even for the narrowest amounts of 0.01 to 0.04% recited in claim 4, the inventive example fails to support the breadth of the claimed range and fails to demonstrate criticality of the claimed range.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
Applicants argue that the nonobviousness of the broader ranges can be supported by narrower ranges where there is a trend.  The argument is not persuasive.
The ranges in the examples do not overlap the claimed range for the molybdenum components and/or are too narrow as compared to the breadth of the claimed range as to support a trend.  The inventive examples only provide molybdenum at 8000 ppm or 9000 ppm while the claims allow for amounts of as low as 0.001% (10ppm).  Similarly, the benzotriazole is used at a specific amount of 0.01% which does not provide a trend.
Thus, applicants have failed to provide a showing of unexpected results using inventive examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.
Applicant argues that the commensurateness of the scope of the claims and inventive examples would not be relevant to persons of ordinary skill in the art for demonstrating unexpected results.  The argument is not persuasive.
The standard for demonstrating unexpected results requires that the objective evidence for showing nonobviousness is commensurate in scope with the claims (see §27 above).
Applicants argue that Kamano fails to teach the claimed benzotriazole and Butler requires the absence of certain ashless antioxidant which are required by the claims.  The argument is not persuasive.
Kamano, which is the primary reference, teaches the composition can comprise both benzotriazole and the ashless antioxidants of the claims.  Also, while Butler is directed to oils not having diamine antioxidants, it does teach the presence of ashless antioxidants such as phenyl naphthyl amine antioxidant.  Nonetheless, Butler is only added to the extent that it recites specific types of benzotriazole useful in industrial oils such as the oils of Kamano.  Butler, also does not restrict or disparage the activity of the benzotriazole based on the presence of the ashless antioxidants of the claims.  Even for the particularly restricted diamine antioxidants, Butler does not teach the presences of deleterious effects based on the combination of the diamine antioxidants with the azo compounds in the oil of Butler.  Rather, Kamano attempts to demonstrate means of improving antioxidantcy in oils not having diamine antioxidants, but having other ashless antioxidants, by use of azole compounds.
Applicants argue that Kamano does not teach the effect of rendering molybdenum compounds active below their normal activation temperatures.  The argument is not persuasive.
Since Kamano in view of Butler teaches similar oils with similar ingredients, similar properties would be expected with the claimed composition.  
Applicants previously argued that industrial oils do not include engine oils, and there is no motivation to use the benzotriazole of Butler in the composition of Kamano.  The argument is not persuasive.
Kamano and Butler are analogous and similarly teach benzotriazole additives for lubricants which are useful in industrial oils and engine oils.  Scherer was added as evidence to teach that industrial oils include engine oils and thus there is motivation for use of similar additives for similar oils to provide similar properties in the composition.  
Applicants previously argued that Kamano does not teach the benzotriazole compounds of the invention, or that the specific benzotriazole compound would render molybdenum compounds active at temperatures below their normal activator temperature.  The arguments are not persuasive.
Kamano teaches the oil composition having benzotriazoles.  Particularly, Butler was added to teach similar oils having benzotriazoles having the claimed limitations.  Limitations directed to performance of such compounds in the oil would be present since the same ingredients are present in the claimed amounts.
Applicants previously argued that Butler does not teach molybdenum dithiocarbamate friction modifiers, or suggest a three-part antioxidant system, or that the claimed benzotriazole would have any effect on molybdenum friction modifiers.  The argument is not persuasive.
Butler was only added to teach specific types of benzotriazole compounds useful in industrial oils such as those of Kamano.  Applicants apply piecemeal analysis to the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants previously argued there would be no motivation to combine the benzotriazole with the molybdenum dithiocarbamate of the claim.  The argument is not persuasive.
Kamano teaches the combinations of additives comprising molybdenum dithiocarbamate and benzotriazole and thus provides motivation for such combination and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants allege that the combination of molybdenum dithiocarbamate and benzotriazole provides an unexpected improvement in friction coefficient.  The argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771